
	

113 S303 IS: STEM Jobs Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 303
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  innovation, investment, and research in the United States, to eliminate the
		  diversity immigrant program, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 STEM Jobs Act of
			 2013.
		2.Immigrant visas
			 for certain advanced STEM graduates
			(a)Worldwide level
			 of immigrationSection
			 201(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1151(d)(2)) is
			 amended by adding at the end the following:
				
					(D)(i)In addition to the
				increase provided under subparagraph (C), the number computed under this
				paragraph for fiscal year 2014 and subsequent fiscal years shall be further
				increased by the number specified in clause (ii), to be used in accordance with
				paragraphs (6) and (7) of section 203(b), except that—
							(I)immigrant visa numbers made available under
				this subparagraph but not required for the classes specified in paragraphs (6)
				and (7) of section 203(b) shall not be counted for purposes of subsection
				(c)(3)(C); and
							(II)for purposes of paragraphs (1)
				through (5) of section 203(b), the increase under this subparagraph shall not
				be counted for purposes of computing any percentage of the worldwide level
				under this subsection.
							(ii)The number specified in this clause is
				55,000, reduced for any fiscal year by the number by which the number of visas
				under section 201(e) would have been reduced in that year pursuant to section
				203(d) of the Nicaraguan Adjustment and Central American Relief Act (8 U.S.C.
				1151 note) if section 201(e) had not been repealed by section 3 of the STEM
				Jobs Act of 2013.
						(iii)Immigrant visa numbers made available under
				this subparagraph for fiscal year 2014, but not used for the classes specified
				in paragraphs (6) and (7) of section 203(b) in such year, may be made available
				in subsequent years as if they were included in the number specified in clause
				(ii) only to the extent of the cumulative number of petitions under section
				204(a)(1)(F), and applications for a labor certification under section
				212(a)(5)(A), filed in fiscal year 2014 with respect to aliens seeking a visa
				under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the
				number specified in clause (ii) for such year. Such immigrant visa numbers may
				only be made available in fiscal years after fiscal year 2014 in connection
				with a petition under section 204(a)(1)(F), or an application for a labor
				certification under section 212(a)(5)(A), that was filed in fiscal year
				2014.
						(iv)Immigrant visa numbers made available under
				this subparagraph for fiscal year 2015, but not used for the classes specified
				in paragraphs (6) and (7) of section 203(b) during such year, may be made
				available in subsequent years as if they were included in the number specified
				in clause (ii) only to the extent of the cumulative number of petitions under
				section 204(a)(1)(F), and applications for a labor certification under section
				212(a)(5)(A), filed in fiscal year 2015 with respect to aliens seeking a visa
				under paragraph (6) or (7) of section 203(b) up to, but not exceeding, the
				number specified in clause (ii) for such year. Such immigrant visa numbers may
				only be made available in fiscal years after fiscal year 2015 in connection
				with a petition under section 204(a)(1)(F), or an application for a labor
				certification under section 212(a)(5)(A), that was filed in fiscal year
				2015.
						(v)Immigrant visa numbers made available under
				this subparagraph for fiscal year 2016, but not used for the classes specified
				in paragraphs (6) and (7) of section 203(b) in such year, may be made available
				in subsequent years as if they were included in the number specified in clause
				(ii), but only—
							(I)to the extent of the cumulative number
				of petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2016 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such
				year;
							(II)if the immigrant visa numbers used
				under this subparagraph for fiscal year 2015 with respect to aliens seeking a
				visa under paragraph (6) or (7) of section 203(b) were less than the number
				specified in clause (ii) for such year; and
							(III)if the processing standards set
				forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal
				year 2016.
							Such
				immigrant visa numbers may only be made available in fiscal years after fiscal
				year 2016 in connection with a petition under section 204(a)(1)(F), or an
				application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year 2016.(vi)Immigrant visa numbers made available under
				this subparagraph for fiscal year 2017, but not used for the classes specified
				in paragraphs (6) and (7) of section 203(b) in such year, may be made available
				in subsequent years as if they were included in the number specified in clause
				(ii), but only—
							(I)to the extent of the cumulative number
				of petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2017 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such
				year;
							(II)if the immigrant visa numbers used
				under this subparagraph for fiscal year 2016 with respect to aliens seeking a
				visa under paragraph (6) or (7) of section 203(b) were less than the number
				specified in clause (ii) for such year; and
							(III)if the processing standards set
				forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal
				year 2017.
							Such
				immigrant visa numbers may only be made available in fiscal years after fiscal
				year 2016 in connection with a petition under section 204(a)(1)(F), or an
				application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year
				2017..
			(b)Numerical
			 limitation to any single foreign stateSection 202(a)(5)(A) of
			 such Act (8 U.S.C. 1152(a)(5)(A)) is amended by striking or (5)
			 and inserting (5), (6), or (7).
			(c)Preference
			 allocation for employment-based immigrantsSection 203(b) of such
			 Act (8 U.S.C. 1153(b)) is amended—
				(1)by redesignating
			 paragraph (6) as paragraph (8); and
				(2)by inserting
			 after paragraph (5) the following:
					
						(6)Aliens holding
				doctorate degrees from U.S. doctoral institutions of higher education in
				science, technology, engineering, or mathematics
							(A)In
				generalVisas shall be made
				available, in a number not to exceed the number specified in section
				201(d)(2)(D)(ii), to qualified immigrants who—
								(i)hold a doctorate degree in a field of
				science, technology, engineering, or mathematics from a United States doctoral
				institution of higher education; and
								(ii)have taken all doctoral courses in a field
				of science, technology, engineering, or mathematics, including all courses
				taken by correspondence (including courses offered by telecommunications) or by
				distance education, while physically present in the United States.
								(B)DefinitionsFor
				purposes of this paragraph, paragraph (7), and sections 101(a)(15)(F)(i)(I) and
				212(a)(5)(A)(iii)(III):
								(i)The term
				distance education has the meaning given such term in section
				103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
								(ii)The term
				field of science, technology, engineering, or mathematics means
				a field included in the Department of Education’s Classification of
				Instructional Programs taxonomy within the summary groups of computer and
				information sciences and support services, engineering, mathematics and
				statistics, and physical sciences.
								(iii)The term United States doctoral
				institution of higher education means an institution that—
									(I)is described in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a proprietary
				institution of higher education (as defined in section 102(b) of such Act (20
				U.S.C. 1002(b)));
									(II)was classified by the Carnegie Foundation
				for the Advancement of Teaching on January 1, 2012, as a doctorate-granting
				university with a very high or high level of research activity or classified by
				the National Science Foundation after the date of enactment of this paragraph,
				pursuant to an application by the institution, as having equivalent research
				activity to those institutions that had been classified by the Carnegie
				Foundation as being doctorate-granting universities with a very high or high
				level of research activity;
									(III)has been in
				existence for at least 10 years; and
									(IV)is accredited by an accrediting body that
				is itself accredited either by the Department of Education or by the Council
				for Higher Education Accreditation.
									(C)Labor
				certification required
								(i)In
				generalSubject to clause
				(ii), the Secretary of Homeland Security may not approve a petition filed for
				classification of an alien under subparagraph (A) unless the Secretary of
				Homeland Security is in receipt of a determination made by the Secretary of
				Labor pursuant to the provisions of section 212(a)(5)(A), except that the
				Secretary of Homeland Security may, when the Secretary deems it to be in the
				national interest, waive this requirement.
								(ii)Requirement
				deemed satisfiedThe requirement of clause (i) shall be deemed
				satisfied with respect to an employer and an alien in a case in which a
				certification made under section 212(a)(5)(A)(i) has already been obtained with
				respect to the alien by that employer.
								(7)Aliens holding
				master’s degrees from U.S. doctoral institutions of higher education in
				science, technology, engineering, or mathematics
							(A)In
				generalAny visas not
				required for the class specified in paragraph (6) shall be made available to
				the class of aliens who—
								(i)hold a master’s degree in a field of
				science, technology, engineering, or mathematics from a United States doctoral
				institution of higher education that was either part of a master’s program that
				required at least 2 years of enrollment or part of a 5-year combined
				baccalaureate-master’s degree program in such field;
								(ii)have taken all master’s degree courses in a
				field of science, technology, engineering, or mathematics, including all
				courses taken by correspondence (including courses offered by
				telecommunications) or by distance education, while physically present in the
				United States; and
								(iii)hold a baccalaureate degree in a field of
				science, technology, engineering, or mathematics or in a field included in the
				Department of Education’s Classification of Instructional Programs taxonomy
				within the summary group of biological and biomedical sciences.
								(B)Labor
				certification required
								(i)In
				generalSubject to clause
				(ii), the Secretary of Homeland Security may not approve a petition filed for
				classification of an alien under subparagraph (A) unless the Secretary of
				Homeland Security is in receipt of a determination made by the Secretary of
				Labor pursuant to the provisions of section 212(a)(5)(A), except that the
				Secretary of Homeland Security may, when the Secretary deems it to be in the
				national interest, waive this requirement.
								(ii)Requirement
				deemed satisfiedThe requirement of clause (i) shall be deemed
				satisfied with respect to an employer and an alien in a case in which a
				certification made under section 212(a)(5)(A)(i) has already been obtained with
				respect to the alien by that employer.
								(C)DefinitionsThe
				definitions in paragraph (6)(B) shall apply for purposes of this
				paragraph.
							.
				(d)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of such Act (8
			 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by striking
			 (F) and inserting (F)(i);
				(2)by striking
			 or 203(b)(3) and inserting 203(b)(3), 203(b)(6), or
			 203(b)(7);
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
				(4)by adding at the
			 end the following:
					
						(ii)The following processing standards shall
				apply with respect to petitions under clause (i) relating to alien
				beneficiaries qualifying under paragraph (6) or (7) of section 203(b):
							(I)The Secretary of Homeland Security shall
				adjudicate such petitions not later than 60 days after the date on which the
				petition is filed. In the event that additional information or documentation is
				requested by the Secretary during such 60-day period, the Secretary shall
				adjudicate the petition not later than 30 days after the date on which such
				information or documentation is received.
							(II)The petitioner shall be notified in writing
				within 30 days of the date of filing if the petition does not meet the
				standards for approval. If the petition does not meet such standards, the
				notice shall include the reasons therefore and the Secretary shall provide an
				opportunity for the prompt resubmission of a modified
				petition.
							.
				(e)Labor
			 certification and qualification for certain immigrantsSection
			 212(a)(5) of such Act (8 U.S.C. 1182(a)(5)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (ii)—
						(i)in subclause (I),
			 by striking , or at the end and inserting a semicolon;
						(ii)in subclause
			 (II), by striking the period at the end and inserting ; or;
			 and
						(iii)by adding at
			 the end the following:
							
								(III)holds a doctorate degree in a field of
				science, technology, engineering, or mathematics from a United States doctoral
				institution of higher education (as defined in section
				203(b)(6)(B)(iii)).
								;
						(B)by redesignating
			 clauses (ii) through (iv) as clauses (iii) through (v), respectively;
					(C)by inserting
			 after clause (i) the following:
						
							(ii)Job
				order
								(I)In
				generalAn employer who files an application under clause (i)
				shall submit a job order for the labor the alien seeks to perform to the State
				workforce agency in the State in which the alien seeks to perform the labor.
				The State workforce agency shall post the job order on its official agency
				website for a minimum of 30 days and not later than 3 days after receipt using
				the employment statistics system authorized under section 15 of the
				Wagner-Peyser Act (29 U.S.C. 49 et seq.).
								(II)LinksThe Secretary of Labor shall include links
				to the official websites of all State workforce agencies on a single webpage of
				the official website of the Department of
				Labor.
								;
				and
					(D)by adding at the
			 end the following:
						
							(vi)Processing
				standards for alien beneficiaries qualifying under paragraphs (6) and (7) of
				section 203(b)The following
				processing standards shall apply with respect to applications under clause (i)
				relating to alien beneficiaries qualifying under paragraph (6) or (7) of
				section 203(b):
								(I)The Secretary of Labor shall adjudicate
				such applications not later than 180 days after the date on which the
				application is filed. In the event that additional information or documentation
				is requested by the Secretary during such 180-day period, the Secretary shall
				adjudicate the application not later than 60 days after the date on which such
				information or documentation is received.
								(II)The applicant shall be notified in writing
				within 60 days of the date of filing if the application does not meet the
				standards for approval. If the application does not meet such standards, the
				notice shall include the reasons therefore and the Secretary shall provide an
				opportunity for the prompt resubmission of a modified
				application.
								;
				and
					(2)in subparagraph
			 (D), by striking (2) or (3) and inserting (2), (3), (6),
			 or (7).
				(f)GAO
			 StudyNot later than June 30,
			 2018, the Comptroller General of the United States shall provide to the
			 Congress the results of a study on the use by the National Science Foundation
			 of the classification authority provided under section 203(b)(6)(B)(iii)(II) of
			 the Immigration and Nationality Act (8 U.S.C. 1153(b)(6)(B)(iii)(II)), as added
			 by this section.
			(g)Public
			 informationThe Secretary of Homeland Security shall make
			 available to the public on the official website of the Department of Homeland
			 Security, and shall update not less than monthly, the following information
			 (which shall be organized according to month and fiscal year) with respect to
			 aliens granted status under paragraph (6) or (7) of section 203(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1153(b)), as added by this
			 section:
				(1)The name, city,
			 and State of each employer who petitioned pursuant to either of such paragraphs
			 on behalf of one or more aliens who were granted status in the month and fiscal
			 year to date.
				(2)The number of
			 aliens granted status under either of such paragraphs in the month and fiscal
			 year to date based upon a petition filed by such employer.
				(3)The occupations
			 for which such alien or aliens were sought by such employer and the job titles
			 listed by such employer on the petition.
				(h)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013, and shall apply with respect
			 to fiscal years beginning on or after such date. Nothing in the preceding
			 sentence shall be construed to prohibit the Secretary of Homeland Security from
			 accepting before such date petitions under section 204(a)(1)(F) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(F)) relating to alien
			 beneficiaries qualifying under paragraph (6) or (7) of section 203(b) of such
			 Act (8 U.S.C. 1153(b)) (as added by this section).
			3.Elimination of
			 diversity immigrant program
			(a)Worldwide level
			 of diversity immigrantsSection 201 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and at the end of paragraph (1);
					(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (e).
				(b)Allocation of
			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153)
			 is amended—
				(1)by striking
			 subsection (c);
				(2)in subsection
			 (d), by striking (a), (b), or (c), and inserting (a) or
			 (b),;
				(3)in subsection
			 (e), by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2);
				(4)in subsection
			 (f), by striking (a), (b), or (c) and inserting (a) or
			 (b); and
				(5)in subsection
			 (g), by striking (a), (b), and (c) and inserting (a) and
			 (b).
				(c)Procedure for
			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154)
			 is amended—
				(1)by striking
			 subsection (a)(1)(I); and
				(2)in subsection
			 (e), by striking (a), (b), or (c) and inserting (a) or
			 (b).
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013, and shall apply with respect
			 to fiscal years beginning on or after such date.
			4.National Science
			 Foundation report
			(a)Requirement for
			 reportNot later than 4 years after the date of the enactment of
			 this Act, and every 5 years thereafter, the National Science Foundation shall
			 submit, to the Committees on the Judiciary, on Commerce, Science and
			 Transportation, and on Health, Education, Labor and Pensions of the Senate and
			 the Committees on the Judiciary, on Science, Space and Technology, and on
			 Education and the Workforce of the House of Representatives, a report regarding
			 the science, technology, engineering, and math workforce in the United States.
			 The National Science Foundation may contract with the National Academies for
			 more detailed studies to support this report.
			(b)ContentsThe
			 report required by subsection (a) shall—
				(1)assess the extent
			 to which the science, technology, engineering, and math workforce in the United
			 States is meeting the needs of employers and the goal of improving the
			 international economic competitiveness of the United States;
				(2)assess the
			 success of institutions of elementary, secondary, and higher education in the
			 United States in preparing United States citizens and aliens lawfully admitted
			 to the United States for permanent residence for jobs in the science,
			 technology, engineering, and math workforce;
				(3)assess the wages, working conditions, and
			 career prospects of United States citizens and aliens lawfully admitted to the
			 United States for permanent residence in the science, technology, engineering.
			 and math workforce;
				(4)assess the impact
			 of this Act on each of the issues described in paragraphs (1) through (3);
			 and
				(5)recommend to the
			 Congress whether the amendments made by section 2 of this Act should be
			 reauthorized before the period of their effectiveness has terminated.
				5.Permanent priority
			 dates
			(a)In
			 generalSection 203 of the Immigration and Nationality Act (8
			 U.S.C. 1153) is amended by adding at the end the following:
				
					(i)Permanent
				priority dates
						(1)In
				generalSubject to subsection (h)(3) and paragraph (2), the
				priority date for any employment-based petition shall be the date of filing of
				the petition with the Secretary of Homeland Security (or the Secretary of
				State, if applicable), unless the filing of the petition was preceded by the
				filing of a labor certification with the Secretary of Labor, in which case that
				date shall constitute the priority date.
						(2)Subsequent
				employment-based petitionsSubject to subsection (h)(3), an alien who
				is the beneficiary of any employment-based petition that was approvable when
				filed (including self-petitioners) shall retain the priority date assigned with
				respect to that petition in the consideration of any subsequently filed
				employment-based petition (including
				self-petitions).
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on October 1, 2013, and shall apply to aliens
			 who are a beneficiary of a classification petition pending on or after such
			 date.
			6.Student visa
			 reform
			(a)In
			 generalSection 101(a)(15)(F) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(F)) is amended to read as follows:
				
					(F)an alien—
						(i)who—
							(I)is a
				bona fide student qualified to pursue a full course of study in a field of
				science, technology, engineering, or mathematics (as defined in section
				203(b)(6)(B)(ii)) leading to a bachelors or graduate degree and who seeks to
				enter the United States for the purpose of pursuing such a course of study
				consistent with section 214(m) at an institution of higher education (as
				described in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a))) or a proprietary institution of higher education (as defined in
				section 102(b) of such Act (20 U.S.C. 1002(b))) in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				shall have agreed to report to the Secretary of Homeland Security the
				termination of attendance of each nonimmigrant student, and if any such
				institution fails to make reports promptly the approval shall be withdrawn;
				or
							(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I);
							(ii)who has a residence in a foreign
				country which the alien has no intention of abandoning, who is a bona fide
				student qualified to pursue a full course of study, and who seeks to enter the
				United States temporarily and solely for the purpose of pursuing such a course
				of study consistent with section 214(m) at an established college, university,
				seminary, conservatory, academic high school, elementary school, or other
				academic institution or in a language training program in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				of learning or place of study shall have agreed to report to the Secretary of
				Homeland Security the termination of attendance of each nonimmigrant student,
				and if any such institution of learning or place of study fails to make reports
				promptly the approval shall be withdrawn;
						(iii)who is the spouse or minor child
				of an alien described in clause (i) or (ii) if accompanying or following to
				join such an alien; or
						(iv)who is a national of Canada or Mexico, who
				maintains actual residence and place of abode in the country of nationality,
				who is described in clause (i) or (ii) except that the alien’s qualifications
				for and actual course of study may be full or part-time, and who commutes to
				the United States institution or place of study from Canada or
				Mexico.
						.
			(b)AdmissionSection
			 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by
			 inserting (F)(i), before (L) or (V).
			(c)Conforming
			 amendmentSection 214(m)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(m)(1)) is amended, in the matter preceding subparagraph (A),
			 by striking (i) or (iii) and inserting (i), (ii), or
			 (iv).
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013, and shall apply to
			 nonimmigrants who possess or are granted status under section 101(a)(15)(F) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) on or after such
			 date.
			7.Expansion of the
			 V nonimmigrant visa program for spouses and children of
			 permanent residents awaiting the availability of an immigrant visa
			(a)In
			 generalSection 101(a)(15)(V)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is
			 amended—
				(1)in the matter
			 preceding clause (i), by striking that was filed with the Attorney
			 General under section 204 on or before the date of the enactment of the Legal
			 Immigration Family Equity Act,;
				(2)in clause (i), by
			 striking 3 years or more; and inserting 1 year or
			 more;; and
				(3)in clause (ii),
			 by striking 3 years or more have and inserting 1 year or
			 more has.
				(b)Provisions
			 affecting nonimmigrant statusSection 214(q) of the Immigration
			 and Nationality Act (8 U.S.C. 1184(q)) is amended—
				(1)by striking
			 paragraphs (2) and (3);
				(2)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking the Attorney General and all that follows
			 through ; and and inserting the alien may not be
			 authorized to engage in employment in the United States during the period of
			 authorized admission as such a nonimmigrant; and; and
					(B)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
					(3)by striking
			 (q)(1)
			 and inserting (q).
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013, and shall apply to an alien
			 who—
				(1)applies for nonimmigrant status under
			 section 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(V)) on or after such date; and
				(2)is the beneficiary of a classification
			 petition filed under section 204 of the Immigration and Nationality Act (8
			 U.S.C. 1154) before, on, or after such date.
				8.OffsetThe amounts expended to carry out this Act
			 shall be offset by a corresponding reduction in Federal discretionary
			 spending.
		
